      Case 1:18-cv-00222-DLH-CRH Document 1 Filed 10/30/18 Page 1 of 41




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NORTH DAKOTA
                                WESTERN DIVISION

 SPIRIT LAKE TRIBE, on its own behalf and
 on behalf of its members,
 DION JACKSON,
 KARA LONGIE,
 KIM TWINN,
 TERRY YELLOW FAT,
 LESLIE PELTIER,                                    COMPLAINT FOR DECLARATORY
 CLARK PELTIER,                                     AND INJUNCTIVE RELIEF

                            Plaintiffs,             Civil No. ____________________

                       v.

 ALVIN JAEGER, in his official capacity as
 Secretary of State,

                            Defendant.


       Plaintiffs, by and through their undersigned attorneys, allege on information and belief as

follows:

                                          INTRODUCTION

       1.      Plaintiffs bring this action to vindicate their right to vote under the First and

Fourteenth Amendments to the United States Constitution. Plaintiffs seek injunctive and

declaratory relief narrowly tailored to ensure that eligible Native American voters residing on

reservations in North Dakota will be able to cast a ballot in the 2018 election on November 6 and

future elections.

       2.      Native American voters have the same fundamental right to vote as every other

North Dakotan. The Constitution guarantees that right. But the State’s law requiring voters to

present identification proving their current residential address imposes on them—and uniquely on

them—a severe impediment to that right.



                                                1
      Case 1:18-cv-00222-DLH-CRH Document 1 Filed 10/30/18 Page 2 of 41




       3.     The current implementation of North Dakota’s proof of residential address

requirement is unplanned, untested, and broken. The Defendant has assured this Court, the Eighth

Circuit, and the Supreme Court that it could fairly administer this law. The facts on the ground,

which are rapidly developing and worsening by the day, show otherwise. Voters whose state-

issued or tribal IDs list what they know to be their current residential address have had their

absentee ballots rejected as having “invalid” addresses. This problem threatens hundreds if not

thousands more on Election Day. And Native Americans uniquely lack access to supplemental

documentation to satisfy the State’s requirement.

       4.     Moreover, many Native Americans simply have no residential address because the

government has not assigned them one. Others have been assigned an address, but it was never

communicated to them. Rarely will one encounter a road sign in rural areas of reservations. Many

such roads in North Dakota have been assigned multiple, conflicting names, and many homes have

been assigned multiple, conflicting numbers. Some homes have been identified as occupying two

cities, with different zip codes, depending upon the occupant to whom the government spoke in

assigning an address.

       5.     The State had six years to fix this—a problem of its own making.

       6.     This law, as applied to Native Americans living on reservations in this State, is

plainly unconstitutional and emergency relief is needed to prevent the potential for unchecked

disenfranchisement on November 6.

                               JURISDICTION AND VENUE

       7.     This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1331 and 28 U.S.C. § 1343.




                                                2
       Case 1:18-cv-00222-DLH-CRH Document 1 Filed 10/30/18 Page 3 of 41




        8.      This court also has jurisdiction pursuant to 28 U.S.C. § 1362, which provides that

“district courts shall have original jurisdiction of all civil actions, brought by any Indian tribe or

band with a governing body duly recognized by the Secretary of the Interior, wherein the matter

in controversy arises under the Constitution, laws, or treaties of the United States.”

        9.      This Court has personal jurisdiction over Defendant, who resides in this District, in

his official capacity.

        10.     Venue lies in this district pursuant to 28 U.S.C. § 1391(b).

        11.     This Court has jurisdiction to grant both declaratory and injunctive relief pursuant

to 28 U.S.C. §§ 2201 and 2202.

                                    LEGAL BACKGROUND

        12.     In February 2018, six individual Plaintiffs asked this Court to enjoin the

requirement that a voter produce identification or a supplemental documentation with a current

residential street address on the grounds that it is facially unconstitutional and unconstitutional as

applied to those Plaintiffs. See Brakebill v. Jaeger, No. 1:16-cv-008-DLH, 2018 WL 1612190 at

*1 (Apr. 3, 2018). On April 3, 2018, this Court granted the injunction and ordered that the Secretary

of State accept otherwise valid forms of identification that listed either a current residential street

address or a current mailing address. Id. at 7.

        13.     On September 24, 2018 the Eighth Circuit stayed this Court’s order requiring the

state to accept otherwise valid forms of identification that list a P.O. Box or other current mailing

address. Brakebill, No 18-1725, Slip. Op. at 11. The Eighth Circuit found that “even assuming that

some communities lack residential street addresses, that fact does not justify a statewide injunction

that prevents the Secretary from requiring a form of identification with a residential street address

from the vast majority of residents who have residential street addresses.” Id. at 7.




                                                  3
      Case 1:18-cv-00222-DLH-CRH Document 1 Filed 10/30/18 Page 4 of 41




       14.        The Eighth Circuit explicitly acknowledged that “a court might have authority to

enter a narrower injunction to relieve certain voters of an unjustified burden,” and indicated that

“if any resident of North Dakota lacks a current residential street address and is denied an

opportunity to vote on that basis, the courthouse doors remain open.” Id. at 11.

       15.        This lawsuit is precisely the type of challenge the Eighth Circuit suggested could

provide relief.

                                              PARTIES

                                          Spirit Lake Tribe

       16.        Plaintiff SPIRIT LAKE TRIBE is a federally recognized Sioux Tribe with an

enrollment population of 8,001 members. Of those members, approximately 3,776 live on the

Spirit Lake Reservation, which covers approximately 405 square miles, primarily in Benson

County and Eddy County. Parts of the Reservation extend into Nelson County, Wells County, and

Ramsey County. Approximately 2,569 of the Reservation’s residents are eighteen years old or

older. Spirit Lake asserts claims on its own behalf and on behalf of its members as parens patriae.

       17.        The Spirit Lake Tribe has a strong and demonstrated interest in ensuring its

members are able to exercise their right to vote on Election Day. If Spirit Lake Tribe members are

unable to vote, the collective political power of the Spirit Lake Tribe is reduced. Spirit Lake Tribe

advocates on behalf of all its members to local, state, and federal representatives. If some of its

members are unable to vote, the Spirit Lake Tribe’s overall ability to advocate effectively for

crucial resources for the Spirit Lake Tribe and the Reservation will be diminished.

       18.        Many streets on the Spirit Lake Reservation do not have marked signs on them and

many houses are not labeled with numbers. On parts of the Reservation, the residences do not have

street addresses assigned. Many members who do have street addresses assigned by 911 do not




                                                  4
       Case 1:18-cv-00222-DLH-CRH Document 1 Filed 10/30/18 Page 5 of 41




know their address and have not been notified of their address. On parts of the Reservation, mail

service does not exist and members often rely upon P.O. boxes to receive mail.

        19.     Spirit Lake Tribe has many members who live in poverty and do not consistently

live in one house, although they remain within one district moving from home to home. The Spirit

Lake Reservation has a family poverty rate of 41.3%.

        20.     The Spirit Lake Tribe is expending substantial resources to ensure that as many of

its enrolled members as possible have acceptable forms of identification for voting. Prior to the

Eighth Circuit’s stay in Brakebill v. Jaeger, Spirit Lake Tribe issued tribal IDs with residential

addresses, P.O. Box mailing addresses, or no addresses at all. Since Monday October 22, it has

extended its enrollment office hours from Monday through Friday 8am to 4:30pm to Monday

through Friday 8am to 6:30pm in order to issue new tribal IDs to its members. Ordinarily, the

enrollment office charges $11 for a tribal ID to cover its costs. It has waived these costs for its

members for IDs issued before or on Election Day, November 6, 2018. The enrollment director

not only issues tribal IDs but also assists members in determining their proper 911 street addresses.

        21.     The Spirit Lake Tribe does not have the resources to issue tribal IDs for free

indefinitely.

        22.     The Spirit Lake Tribe has spent resources on public service announcements online,

on social media, and on the radio to inform its members of the new residential street address

requirement for voting.

        23.     The State of North Dakota has not provided the Spirit Lake Tribe with any

resources, financial or otherwise, to assist members in obtaining IDs with residential street

addresses, which the State is now requiring for the Spirit Lake Tribe’s members to vote.




                                                 5
      Case 1:18-cv-00222-DLH-CRH Document 1 Filed 10/30/18 Page 6 of 41




       24.     From October 22 to October 29, the enrollment office issued 328 new IDs to its

tribal members. This is approximately 25 times the ordinary rate of tribal ID issuance. Long lines,

particularly during lunch breaks, have formed nearly every day to obtain tribal IDs. In the past

week, Spirit Lake Tribe has distributed tribal IDs to members who previously had tribal IDs with

only P.O. Box addresses, members who had no IDs whatsoever, and members who did not have

their current address on their tribal ID.

       25.     Many of the members who have received tribal IDs in this past week did not know

their residential street address and had always relied upon their P.O. Box. These members needed

assistance to determine their residential street address.

       26.     Last week, Spirit Lake Tribe identified 262 members whose tribal IDs did not have

residential street addresses. Well over one hundred of those members have not yet been issued an

updated tribal ID with a residential street address.

       27.     Recently, Spirit Lake Tribe identified an error in the street address for

approximately 15 of its members. The members thought their address was on Crow Hill Road in

Fort Totten. After further investigation, the enrollment director has determined that the “correct”

911 address is Crow Hill Road in Oberon.

                                  Dion Jackson and Kara Longie

       28.     Plaintiff Dion Jackson is a 34-year-old enrolled member of the Spirit Lake Tribe.

He resides on the Spirit Lake Reservation and is a citizen of the United States. He lives with his

girlfriend Plaintiff Kara Longie and their two children in Tokio, North Dakota. Mr. Jackson is the

primary caregiver for his two children.

       29.     Mr. Jackson has lived in in his current residence for the past two years. Since

moving to this residence, Mr. Jackson has always understood his address to be 8225 34th St. NE,




                                                  6
       Case 1:18-cv-00222-DLH-CRH Document 1 Filed 10/30/18 Page 7 of 41




Tokio, N.D. 58379. Ms. Longie, his girlfriend, whose mother previously lived in the home before

she passed away, informed him of this address when he moved in.

        30.      Mr. Jackson has a North Dakota non-driver’s ID that was issued to him on March

28, 2017. The address listed on his North Dakota identification card is 8225 34th St. NE, Tokio,

N.D. 58379. He is able to receive packages through UPS and FedEx by using this address. He

relies on his P.O. Box for all other mail.

        31.      Mr. Jackson has not previously voted but wishes to vote for the first time this year.

He submitted an application for an absentee ballot on October 14, 2018. The absentee ballot

application included his North Dakota non-driver’s ID number and the 8225 34th St. NE address

that is on his state ID.

        32.      On October 22, 2018, he received a letter at his P.O. Box from the Benson County

Auditor/Treasurer. The letter states that the Auditor received his absentee ballot application and

that it was rejected because the address on the application “does not match the address in the ND

DOT database or is an invalid address.” The letter was accompanied by his original absentee ballot

application.

        33.      While 8225 34th St. NE, Tokio, N.D. 58379 appears on Mr. Jackson’s state issued

ID, it nevertheless is not an address that appears using the Secretary of State’s “My Voting

Information” online tool.1

        34.      Upon entering Mr. Jackson’s ID number and birthdate into the “My Voting

Information” online tool, the tool indicates: “Record Not Found.”

        35.      There is no street sign on Mr. Jackson’s street nor is there a number on his house.




1
 My Voting Information, N.D. SEC’Y OF STATE,
https://vip.sos.nd.gov/WhereToVote.aspx?tab=AddressandVotingTimes (last visited Oct. 30, 2018).


                                                      7
      Case 1:18-cv-00222-DLH-CRH Document 1 Filed 10/30/18 Page 8 of 41




       36.     On the North Dakota GIS Hub Explorer, an official tool previously cited by

Defendant Jaeger as an authoritative source for 911 addresses, Mr. Jackson’s street is marked as

“Unknown2.”




       37.     Google Maps shows 8225 34th St. NE as an address nearby Mr. Jackson’s home.

In the figure below, the blue dot represents Mr. Jackson’s home. The red flag indicates where

Google Maps places his known address. The street with the red flag is labeled 82nd Ave. Mr.

Jackson’s street has no road sign.




                                               8
        Case 1:18-cv-00222-DLH-CRH Document 1 Filed 10/30/18 Page 9 of 41




        38.    Mr. Jackson’s right to vote an absentee ballot has been denied on the basis of a

supposedly “invalid” address despite his use of an address that is on his North Dakota state-issued

ID, is the only address the residents of that home have ever known, and is used by FedEx and UPS

to deliver packages.

        39.    Plaintiff Kara Longie is a 35-year-old enrolled member of the Spirit Lake Tribe.

She is a resident of the Spirit Lake Reservation and a citizen of the United States. She lives with

her boyfriend Plaintiff Dion Jackson and their two children. She works as a slot tech at the Spirit

Lake Casino.

        40.    Ms. Longie’s mother lived at the residence before she passed away. Ms. Longie has

used this residence as her permanent residential address dating back to at least 2012 and has lived

there permanently and continuously since 2013 after her mother passed away.

        41.    The only address Ms. Longie has ever known for her home is 8225 34th St. NE,

Tokio, N.D. 58379. She believes that she located that address in the telephone book in or around

2012.


                                                9
      Case 1:18-cv-00222-DLH-CRH Document 1 Filed 10/30/18 Page 10 of 41




         42.     Ms. Longie has a North Dakota non-driver’s identification that lists 8225 34th St.

NE, Tokio, N.D. 58379 as her address. It was issued on May 3, 2012.

         43.     Ms. Longie’s First Community Credit Union uses this address as well.

         44.     Ms. Longie recently had Dish Network satellite service set up her at residence at

this address. UPS delivered the satellite to her home using this address.

         45.     However, as discussed above, this address does not appear when using the “My

Voting Information” online tool.

         46.     Upon entering Ms. Longie’s ID number and birthdate into the “My Voting

Information” online tool, the tool indicates that her address is 8225 34th St NE, Warwick, ND

58381:




         47.     When the Warwick address is searched for on the North Dakota GIS Hub Explorer,

it identifies an address not particularly close to Ms. Longie’s actual residence (the red dot in the

figure below):




                                                 10
     Case 1:18-cv-00222-DLH-CRH Document 1 Filed 10/30/18 Page 11 of 41




       48.    The Warwick address does not appear in Google Maps:




       49.    Ms. Longie wishes to vote on November 6, 2018.

       50.    Ms. Longie is aware that Plaintiff Jackson’s absentee ballot application was

rejected because their shared address was considered “invalid.”




                                               11
      Case 1:18-cv-00222-DLH-CRH Document 1 Filed 10/30/18 Page 12 of 41




       51.     Ms. Longie fears that she will not be permitted to vote on Election Day because the

state considers “invalid” the address that is on her North Dakota state-issued ID, is the only address

the residents of that home have ever known, and is used by FedEx and UPS to deliver packages.

                                      Leslie and Clark Peltier

       52.     Plaintiffs Leslie Peltier and Clark Peltier (“Peltiers”) are married and reside

together. They are both enrolled members of the Turtle Mountain Band of Chippewa Indians and

citizens of the United States. They live on reservation Trust Land north of the Reservation

boundary.

       53.     Plaintiff Leslie Peltier is a member of the faculty at Turtle Mountain Community

College.

       54.     Plaintiff Clark Peltier is the foreman of the maintenance department at the Turtle

Mountain Housing Authority.

       55.     The Peltiers have lived in their current residence for the past twelve years. Their

home is rural and is located about 11 miles northwest of Belcourt, North Dakota. The roads around

their home are primarily gravel roads. There is not a street sign on the road where they live, nor

are there are street signs nearby.

       56.     On or about the 2012 election, the Peltiers went to vote at their polling place in

Belcourt, North Dakota. A representative from Rolette County was present at the polling location

and asked them to describe where they lived. Based upon the information the Peltiers described,

the representative wrote down their assigned address: 10296 40th Ave. NE. The representative did

not write down a city or zip code.

       57.     The Peltiers have always understood themselves to live in the city of Belcourt with

a zip code of 58316. The representative at the polling place did not inform them otherwise.




                                                 12
      Case 1:18-cv-00222-DLH-CRH Document 1 Filed 10/30/18 Page 13 of 41




         58.      In 2013, after receiving their 911 address, the Peltiers obtained new North Dakota

driver licenses. Those driver licenses list the following address: 10296 40th Ave NE, Belcourt, ND

58316.

         59.      At a subsequent election, the Peltiers again presented themselves at their polling

place in Belcourt. However, this time, the poll worker informed them that, based on their address,

they should vote in St. John. St. John is not located on the Reservation. As a result of this change,

on Election Day, they now have to travel to St. John to vote in state and local races and to Belcourt

to vote in tribal elections.

         60.      When the information from the Peltiers’ driver license address is entered into the

Secretary of State’s “My Voting Information” online tool, it does not identify 10296 40th Ave.

NE, Belcourt, ND 58316. The only address it can find with the house number 10296 in the zip

code 58316 is on BIA Road 7. The Peltiers do not live on BIA Road 7.

         61.      When the Peltiers’ driver license numbers and birth dates are entered into the online

tool, their address is listed as follows: 10296 40th Ave. NE, St. John, ND 58369.

         62.      The Peltiers do not have any identification or supplemental documentation that lists

their address as in St. John or a zip code of 58369. Their tribal IDs do not include a residential

street address.

         63.      The Peltiers plan to vote on Election Day. They fear that they will not be permitted

to do so because the residential address on their IDs does not match the assigned 911 address for

their home in the State’s files.




                                                   13
      Case 1:18-cv-00222-DLH-CRH Document 1 Filed 10/30/18 Page 14 of 41




                                            Kim Twinn

       64.     Plaintiff Kim Twinn is a 46-year-old resident of Fort Yates on the Standing Rock

Reservation and a citizen of the United States.

       65.     Ms. Twinn was born in Fort Yates Hospital and has lived in Fort Yates, North

Dakota her entire life. Although Ms. Twinn was born on the Standing Rock Reservation, she is not

an enrolled member of the Standing Rock Sioux Tribe. She is an enrolled member of the Northern

Cheyenne Tribe.

       66.     Ms. Twinn lives at 8746 Highway 24, Fort Yates, North Dakota 58538, with her

aunt Phyllis Young. She has lived there for about one year. She serves as the caretaker for her

uncle Eugene Young.

       67.     Ms. Twinn has only two forms of identification: her Fort Yates birth certificate and

her enrollment certificate from the Northern Cheyenne Tribe. Both indicate her birth date and name

but not her residential street address.

       68.     Ms. Twinn does not own a home nor is her name listed on any bank statements or

utility bills that are delivered to her residence. She is not employed and therefore does not receive

a paycheck.

       69.     Because she is not a member of the Standing Rock Sioux Tribe she cannot receive

a tribal ID from the Tribe’s enrollment office.

       70.     Ms. Twinn wishes to vote on Election Day.

       71.     Ms. Twinn has not identified any way to obtain an identification or supplemental

documentation of her residential address that would allow her to vote on Election Day.




                                                  14
      Case 1:18-cv-00222-DLH-CRH Document 1 Filed 10/30/18 Page 15 of 41




                                         Terry Yellow Fat

       72.     Plaintiff Terry Yellow Fat is a 69-year-old enrolled member of the Standing Rock

Sioux Tribe. He lives in Fort Yates, North Dakota.

       73.     A few years ago, a sign was put up near his house that said “Buffalo Avenue.” He

does not know who put that sign up or what it signifies but he assumed he must live on Buffalo

Avenue.

       74.     Sometime after that sign went up, Mr. Yellow Fat went to the courthouse to speak

to the sheriff, who is also the 911 coordinator, to receive his 911 address. He was given the

following address: 1343 92nd Street.

       75.     There is no sign on his street that says 92nd Street. He had never heard of this

address before.

       76.     Even so, he and his family attempted to use that address for packages. But the

packages did not arrive.

       77.     Eventually, the UPS delivery person found Mr. Yellow Fat and his family. He told

Mr. Yellow Fat that he had struggled to find him because 1343 92nd Street is an address that

belongs to a liquor store further down the street.

       78.     When the “1343 92nd Street” address is searched for on the North Dakota GIS Hub

Explorer, the search result appears on a street labeled 93rd Street. Mr. Yellow Fat actually lives

further to the west of that result at the corner of what is labeled 93rd Street and Buffalo Avenue.

Further to the west, the same street is labeled 92nd Street. Mr. Yellow Fat’s actual residence is

represented by the red circle in the figure below.




                                                 15
      Case 1:18-cv-00222-DLH-CRH Document 1 Filed 10/30/18 Page 16 of 41




       79.     Mr. Yellow Fat uses his P.O. Box to receive mail. His utility bills for his home are

delivered to his P.O. box and do not include a residential address.

       80.     Mr. Yellow Fat’s current tribal ID includes only his P.O. Box.

       81.     Mr. Yellow Fat does not have any identification or supplemental declaration with

the 1343 92nd Street address.

       82.     Even if Mr. Yellow Fat asked to have the enrollment office issue him a new tribal

ID with the “911 address” he was given, it would not represent the “fixed permanent dwelling”

where he actually lives.

       83.     Mr. Yellow Fat is a qualified elector who wishes to vote in the 2018 election but

cannot meet the new residential address documentation requirement because the 911 coordinator

has not issued him an accurate address.

                                            Defendant

       84.     Defendant Alvin Jaeger is the North Dakota Secretary of State and is sued in his

official capacity. The North Dakota Secretary of State is the State’s supervisor of elections. The

Office of the North Dakota Secretary of State is responsible for coordinating the implementation

of N.D. Cent. Code § 16.1-01-04.1.



                                                16
      Case 1:18-cv-00222-DLH-CRH Document 1 Filed 10/30/18 Page 17 of 41




                                              FACTS

Eligible Native American voters have been and will continue be denied the right to vote due to
   the state’s deeply flawed system of assigning and verifying voters’ residential addresses.

        85.     North Dakota law requires voters to provide a residential street address in order to

vote a regular ballot. N.D. Cent. Code § 16.1-01-04.1. The statute does not define “residential

street address” other than to state that the address must be for the fixed permanent dwelling,

establishment, or abode at which the voter resides. N.D. Cent. Code § 16.1-01-04.2.

        86.     The state’s justification for requiring voters to provide a residential street address

is twofold: to prevent voter fraud and to verify the voter’s qualifications to vote, including that he

or she is voting in the correct precinct. Brakebill v. Jaeger, No. 18-1725, Slip. Op. at 8-9 (8th Cir.

Sept. 24, 2018); 2018 Election Officials Manual at 8. The state represents that it is unable to ensure

that a voter will receive the correct ballot without first determining the voter’s residential street

address. Brakebill v. Jaeger, No. 1:16-cv-00008-DLH (D.N.D.), Dkt. 104 at 6.

        87.     Upon information and belief, Defendant Jaeger’s implementation of the residential

address requirement of N.D. Cent. Code § 16.1-01-04.1 has not only required a residential address

on a qualifying ID but also required that the residential address match a “valid” address according

to the State.

        88.     When a voter arrives at a polling place or requests an absentee ballot, the 2018

Election Manual directs officials to verify the precinct in which the voter is qualified to vote,

according to their residential address, to ensure that the voter receives the correct ballot. 2018

Election Officials Manual at 8. If election officials determine that the address the voter has

provided on their ID is in a different precinct, the voter should be directed to the correct polling

place. Id.




                                                 17
      Case 1:18-cv-00222-DLH-CRH Document 1 Filed 10/30/18 Page 18 of 41




       89.     On information and belief, the state verifies a voter’s precinct by checking the

house number and street name provided against a state GIS mapping system. Street names and

house numbers in the state GIS mapping system are assigned to fixed permanent dwellings by

county 911 coordinators. If the residential street address provided by the voter matches a house

number and street name that is within the precinct, election officials will provide the voter with a

regular ballot. If the residential street address provided by the voter matches a house number and

street name that is within a different precinct, then the voter will be directed to the polling place

for that precinct. 2018 Election Officials Manual at 8.

       90.     On information and belief, a voter who provides a residential street address that

does not correspond with a street name and house number in the GIS mapping system is determined

to have an “invalid” or “incorrect” address.

       91.     On information and belief, a voter who presents a form of identification or

supplemental documentation that lists a residential street address that is “invalid” will not be

considered qualified to vote in any precinct, and will neither be directed to a different precinct or

be issued a regular ballot. See Election Officials Manual at 9; Sec’y Jaeger Letter, Sept. 28, 2018

(stating that if a voter presents a form of identification with “incorrect” information, their

information may be updated only if they can provide one of the acceptable forms of supplemental

documentation that contains the “correct” information).

       92.     Although voters with “invalid” addresses on their identification and supplemental

documentation may be able to vote a “set-aside” ballot, their ballot will be counted only if they

obtain a new form of identification or supplemental documentation with a valid address, and return

to the polling place or to the County Auditor’s office before the County Canvassing Board meets

on November 13th, 2018. N.D. Cent. Code § 16.1-01-04.1(5); Sec’y Jaeger Letter, Sept. 28, 2018.




                                                 18
      Case 1:18-cv-00222-DLH-CRH Document 1 Filed 10/30/18 Page 19 of 41




       93.     On information and belief, voters whose identification lists an invalid address will

only have three days after the election to obtain and submit their new form of identification or

supplemental documentation to the County Auditor, since auditors’ offices will be closed from

Saturday, November 10 through Monday, November 12th for the weekend and for the observance

of Veterans Day. See Sec’y Jaeger Letter, Sept. 28, 2018. The Deputy Secretary of State Jim Silrum

stated that “[a]s for the set-aside ballots . . . many individuals who cast them will not likely come

into [county auditors’ offices] later to verify their qualifications.” Brakebill v. Jaeger, No. 1:16-

cv-00008-DLH (D.N.D.), Dkt. 90-7.

       94.     Many Native American voters have forms of identification that list a residential

street address that may be “invalid,” and thus may be denied the right to vote. Plaintiff Jackson

used the residential street address listed on his DOT-issued IDs on his absentee ballot application

form. His application was denied for having an “invalid” address.

       95.     Plaintiff Longie has the same address on her North Dakota non-driver’s ID as Mr.

Jackson. She plans to vote, but faces a substantial risk that she will be denied either an absentee or

a regular ballot because her address is “invalid.”

       96.     Spirit Lake is aware of another enrolled member of the Tribe who was rejected in

the same manner as Mr. Jackson. On October 14, the member turned in an absentee ballot

application with the 911 address issued to her by the County and listed on her DOT-issued driver’s

license. Upon information and belief, the 911 coordinator issued her this address. In a letter dated

October 22, she received a letter rejecting her absentee ballot application because “[t]he address

written on your application does not match the address in the ND DOT database or is an invalid

address.” (emphasis added).




                                                 19
      Case 1:18-cv-00222-DLH-CRH Document 1 Filed 10/30/18 Page 20 of 41




       97.     Voters like Mr. Jackson and Ms. Longie—who have an otherwise valid form of

identification that lists a residential address they have always understood to correspond to the

physical location of their permanent dwelling—have no notice that they may be disenfranchised.

On information and belief, an address assigned to a fixed permanent dwelling through the 911

system is not communicated to the resident of that dwelling unless the resident affirmatively

requests the address. See Sec’y Jaeger Letter, Sept. 28, 2018 (“After the [911] address is assigned,

the office assigning it will provide a letter upon request.”) (emphasis added). Because many Native

American voters rely on P.O. boxes, they have not requested or do not know their 911 addresses.

       98.     Voters like Mr. Jackson and Ms. Longie who believe their IDs list the correct

residential address for their home have no reason to suspect that their ID may be insufficient for

voting because the county has, unbeknownst to them, assigned them a different address in the 911

system. Indeed, if Mr. Jackson had not applied to vote absentee, Ms. Longie would have no reason

to suspect that the residential address on her North Dakota non-driver’s ID may be invalid for

voting purposes.

       99.     Some 911 addresses assigned to individuals do not correspond with the actual

physical location of their fixed permanent dwelling. For example, Mr. Yellow Fat was issued a

911 address by the Sheriff in Sioux County that corresponds with the physical location of a liquor

street down the street from his home. Thus, even if Mr. Yellow Fat’s 911 address is “valid,” it

appears not to comply with the residential address requirement, because the liquor store is not a

dwelling, establishment, or abode to which Mr. Yellow Fat returns when not called elsewhere.

N.D. Cent. Code § 16.1-01-04.2(1).

       100.    On information and belief, the implementation of procedures for verifying the

residential address requirement has resulted in substantial confusion for election officials and




                                                20
        Case 1:18-cv-00222-DLH-CRH Document 1 Filed 10/30/18 Page 21 of 41




voters, which is likely to lead to the disenfranchisement of additional qualified Native American

voters.

          101.   Because the systems for assigning and verifying residential addresses are deeply

flawed and produce conflicting and inaccurate results, and have generated significant confusion,

qualified Native American voters face a substantial risk of being denied the right to vote. Indeed,

Native voters, like Mr. Jackson, have already been denied access to the ballot.

    Defendant’s Failure to Provide a Coherent, Singular, and Consistent Residential Addressing
             System to Native Americans Will Disenfranchise Many Eligible Voters.

          102.   The North Dakota counties that are home to the State’s Native American

reservations have a 911 addressing system characterized by disarray, errors, confusion, and

missing or conflicting addresses.

          103.   Take Rolette County, home to the most populous of North Dakota’s Native

American Tribes, the Turtle Mountain Band of the Chippewa Indians. Here is how the 911

coordinator for Rolette County has recently characterized his county’s preparedness for the newly

effective law in the media: “County emergency coordinator Mike Stewart said Monday [October

1, 2018] that residential street addresses have been assigned in ‘99 percent’ of the county—

including on the reservation—in the past several years.”2 Moreover, Mr. Stewart explained that

“[h]e agreed with state elections officials that obtaining a residential street address is a no-cost and

quick process that may take no more than a few hours.”3

          104.   The facts bear a different story. One recent example is of Ace Charette and his

fiancée Adriana Riggs, who moved to Belcourt, in Rolette County, in the fall of 2017 from Arizona



2
    James MacPherson, ND Officials Tell Tribes of Election Requirements, Rapid City                     Journal,
https://rapidcityjournal.com/news/state-and-regional/nd-of_cials-tell-tribes-of-electionrequirements/
article_d62a5623-cf66-5211-b5f3-4dc2210ac550.html.
3
  Id.


                                                      21
     Case 1:18-cv-00222-DLH-CRH Document 1 Filed 10/30/18 Page 22 of 41




when Mr. Charette started a new job as Director of Research, Assessment, and Accreditation at

Turtle Mountain Community College. They needed North Dakota driver licenses, but hit a

roadblock because their rental home had no street address.

       105.    So they called the Rolette County government to obtain their address, but were told

they could get a 911 address only by appearing in person in Rolla, a city about ten miles away.

       106.    On a weekday, Ms. Riggs drove to Rolla Courts, where the office was located, but

when she arrived she was told the necessary employee was gone and no one could assist her.

       107.    About a week later, in October 2017, she and Mr. Charette tried again, but once

again were told the necessary employee was gone and no one could assist them.

       108.    Finally, Ms. Riggs called ahead on November 14, 2017 and was told “Kurt” was in

the office. When she arrived (for the third time in approximately one month), she found Kurt with

two computer screens, each displaying a different mapping program. Kurt toggled between the

two mapping programs looking for her address, based upon her neighbors’ house numbers.

       109.    Kurt explained to Ms. Riggs that the County’s two mapping programs were often

in conflict with one another, and most homes in Rolette County had two different addresses

depending upon which computer program was selected. He told Ms. Riggs he hoped to start using

just one of the programs.

       110.    Kurt settled on an address—321 Sunset Street NE. Ms. Riggs saw that the other

computer program showed a different address for her home, with the numbers transposed.

       111.    Kurt handwrote the address on a slip of paper with his first name, phone number,

and longitudinal coordinates, as shown below:




                                                22
      Case 1:18-cv-00222-DLH-CRH Document 1 Filed 10/30/18 Page 23 of 41




       112.    Ms. Riggs and Mr. Charette received no official government determination from

their trip to the government office, nor did the County later send them any such documentation by

mail or otherwise. It took over a month for Ms. Riggs and Mr. Charette to obtain their residential

street address, which they now display on a piece of paper taped to their window because the

County has not provided a house number or a road sign.

       113.    Vast areas of Rolette County have no road signs and no house numbers. Although

the County may have maps with road names and house numbers in its office, no one outside those

offices would have reason to be aware of such maps.

       114.    Kurt’s admission of the conflicting and confused Rolette County 911 addressing

system matches the experience of the former Belcourt Fire Chief Marcus Laverdure, Sr. Mr.

Laverdure has lived on the Turtle Mountain Reservation for most of his life. From 2012 to 2015,

he served as Belcourt Fire Chief, and for three prior years as a volunteer at the department.

       115.    As Fire Chief, Mr. Laverdure experienced issues with the inaccuracy of Rolette

County’s 911 system. For example, in one emergency call, 911 dispatch in Rolla directed him to

the wrong address following an automatic emergency call from a home’s smoke alarm system.




                                                23
          Case 1:18-cv-00222-DLH-CRH Document 1 Filed 10/30/18 Page 24 of 41




The 911 system led the fire department about one mile from the actual alarm; Mr. Laverdure’s

team had to work in concentric circles knocking on doors until they found the correct home.

           116.   Based on Mr. Laverdure’s experiences as Fire Chief encountering homes with

incorrect addresses, he decided to contact the 911 coordinator in Rolla to determine whether the

address he had always known to be his own was correct. He called the coordinator (with whom he

was personally familiar) and proceeded to describe the location of his home: “a mile north of the

dump ground on BIA road number 23.” That was the most specific he could be, given his rural

location.

           117.   The address the coordinator assigned him was different from the one he had always

understood to be his.

           118.   Mr. Laverdure never received (then, previously, or since) any proactive notice from

the County of his 911 address. And the County did nothing to verify that Mr. Laverdure lived at

the address he reported. Had his experience as Fire Chief not alerted him to Rolette County’s

inaccurate address system, he would have had no reason to inquire as to whether his existing

address matched what the County assigned him.

           119.   As Rolette County’s 911 coordinator Mr. Stewart has acknowledged to the media,

“[i]t’s very possible some homes have been overlooked.”4 And even those who have been assigned

addresses may have multiple addresses assigned, or may possess IDs with addresses that no longer

correspond to the 911 address system.

           120.   In short, Rolette County residents have little reason to believe their addresses are

correct, reflect where they live, where they should vote, or will not lead them to being




4
    Id.


                                                  24
         Case 1:18-cv-00222-DLH-CRH Document 1 Filed 10/30/18 Page 25 of 41




disenfranchised under Secretary Jaegar’s publicly stated standard for ballot rejection: “information

on the ID is incorrect, not current, [or] missing.”5

           121.    Rolette County is not unique; similar issues plague the Spirit Lake Nation, which

is primarily located within Benson and Eddy counties, but is also included within parts of Ramsey,

Wells, and Nelson counties.

           122.    On parts of the Spirit Lake Reservation, homes do not have addresses assigned, or

if they do, the residents are unaware of the addresses. The counties have not provided signage for

roads or house numbers in many parts of the Reservation. Mail service does not exist on parts of

the Reservation, and throughout the Reservation residents rely upon P.O. boxes to conduct affairs.

           123.    In some instances, the State has identified a single home as having two different

physical addresses. Vice Chairman of the Spirit Lake Tribe Douglas Yankton was issued a state

ID with an address of 7041 37th St. NE, Oberon, ND 58357. He has lived at that home for eighteen

years, always with that address. Yet when his girlfriend Sara Hesse called the 911 coordinator to

obtain her address (at the same home) in 2015, she was provided the following: 7041 37th St. NE,

Fort Totten, ND 58335.

           124.    Furthermore, the Secretary of State’s online search tool for identifying the correct

polling place using house number and zip code recognizes neither address.

           125.    The problems with 911 addresses on Spirit Lake are not isolated. The North Dakota

GIS Hub Explorer, an official tool previously cited by Secretary Jaeger as an authoritative source

for 911 addresses, reveals that many homes in Spirit Lake are on roads labeled “Unknown” or on

roads the County has assigned more than one road name. Below are just a few examples, of many:




5
    Memo from N.D. Sec’y of State to Tribal Leaders, Sept. 28, 2018.


                                                         25
      Case 1:18-cv-00222-DLH-CRH Document 1 Filed 10/30/18 Page 26 of 41




       126.    Moreover, many Spirit Lake tribal members are unaware of their residential street

address, even if they have one. Robin Smith, the enrollment director for Spirit Lake, has given out

382 tribal IDs in the past week, which is 6 months’ worth of IDs at the normal rate.

       127.    Ms. Smith reports that approximately 30 percent of those were changing IDs from

a P.O. Box to a physical address, 40 percent had no previous form of valid ID, and 30 percent did

not previously know their physical address.

       128.    Ms. Smith has encountered significant confusion because of the complicated 911

addressing system as it applies to the Reservation. For example, a member living in the Tokio area




                                                26
      Case 1:18-cv-00222-DLH-CRH Document 1 Filed 10/30/18 Page 27 of 41




could have one of four different cities for their residential street address: Sheyenne, Warwick,

Tokio, or St. Michael. All would have different zip code.

       129.    One member had to come to Ms. Smith’s office three different times before the

office could accurately identify the member’s residential address. He was initially told his 911

address was on Crow Hill Road in Fort Totten. But Ms. Smith determined that was wrong because

many residents in the same area have Oberon addresses, not Fort Totten addresses. They ultimately

determined his address was in Oberon.

       130.    The discovery of that issue raised an alarm for 15 other members who had newly

issued tribal IDs that list Crow Hill Road as being in Fort Totten, which now must be changed to

Oberon before the election.

       131.    As of two weeks prior to the election, Spirit Lake had identified 262 people who

had only P.O. boxes on their IDs and no residential street address. Ms. Smith estimates that 40

percent of those have come in for an updated tribal ID, leaving well over 100 people who still have

tribal IDs with no residential street address.

       132.    The 911 addressing is similarly confused and contradictory in the Fort Berthold

Reservation. Fort Berthold extends into Mountrail, McLean, Mercer, Dunn, and McKenzie

counties.

       133.    The GIS Hub Explorer shows that a significant number of roads in Fort Berthold,

on which sit a significant number of homes, are either labeled “Unknown,” have no label, or have

multiple names for a single road. Below are a few illustrative examples, of many:




                                                 27
Case 1:18-cv-00222-DLH-CRH Document 1 Filed 10/30/18 Page 28 of 41




                                28
Case 1:18-cv-00222-DLH-CRH Document 1 Filed 10/30/18 Page 29 of 41




                                29
      Case 1:18-cv-00222-DLH-CRH Document 1 Filed 10/30/18 Page 30 of 41




        134.    Confusion in the government’s addressing system abounds in Standing Rock in

Sioux County as well. The 911 coordinator has assigned homes addresses at a liquor store,

preexisting road signs contradict 911 addresses, there are few house number or road signs, and

people are unaware of their addresses, as most people have always used a P.O. Box. Indeed, the

2016 Emergency Services Communication Report in North Dakota to the legislature identifies

signs as a priority for Sioux County.6 The same report shows that as of 2016, 4 counties in North

Dakota lacked a plan to address residential street addresses.7

        135.    Here this confusion and disarray jeopardizes the most fundamental right in our

country—the right to vote.

        136.    If the address situation were not confusing and chaotic enough, Defendant Jaeger

has taken steps to worsen the situation, refusing to provide public comment on whether poll

workers will accept addresses printed on newly issued IDs, while simultaneously issuing

statements that residential street addresses on IDs must not be “incorrect”—a warning that creates

a particular chill for Native American voters, in light of the chaos and uncertainty caused by the

rapid response to the newly effective law.

        137.    Even more alarmingly, a Spirit Lake tribal member was issued an ID through her

tribal government with an address issued by the County 911 Coordinator. Yet, she was denied an

absentee ballot because the State’s system considered the address invalid. There is therefore no

guarantee that even following the system proposed by Mr. Jaeger that Native Americans will not

be denied from the ballot box.




6
  Emergency Servs. Commcn’s Coordinating Cmte., Emergency Services Communication in North Dakota at 16;
https://www.legis.nd.gov/files/committees/64-2014%20appendices/17_5152_03000appendixc.pdf.
7
  Id. at 26.


                                                   30
      Case 1:18-cv-00222-DLH-CRH Document 1 Filed 10/30/18 Page 31 of 41




       138.     Fair elections demand clear and uniform rules. The circumstances surrounding 911

addresses for North Dakota’s Native Americans make that impossible for the counties containing

reservations.

   The Application of the “Current Residential Address” Requirement Imposes a Uniquely
                   Severe Burden for Native Americans in North Dakota.

       139.     The Court has received substantial and compelling evidence about the severe

burdens imposed upon Native Americans by the residential address requirement in the Brakebill

litigation. That evidence is unchanged and those effects continue.

       140.     The burden has only become more severe, however, in the past month, and more

acutely in the past few weeks.

       141.     The Supreme Court declined to reinstate the statewide stay on the residential

address requirement on October 9, 2018. The DMV offers services in Rolette County one day a

month for a total of three (3) hours. The last time the site was available at the county seat of Rolla

was October 3, 2018—six days before the Supreme Court’s decision. The next time the site will

be available is November 7, 2018—one day after the November election.

       142.     So for voters in Rolette County, after it became clear that a substantial number of

Native Americans would need to obtain new identification—foreign to their understanding of how

and where they live—the primary source of state IDs is unavailable without taking a 200 mile

roundtrip drive to Minot, or a 160 mile roundtrip drive to Devil’s Lake.

       143.     The sole bank on the Turtle Mountain Reservation, Turtle Mountain State Bank,

has over 2,500 accounts, the vast majority of which show only the mailing address—P.O. boxes—

on the bank statements, because otherwise there would be no way for the customers to receive the

statements in the mail, given the lack of residential mail delivery.




                                                 31
      Case 1:18-cv-00222-DLH-CRH Document 1 Filed 10/30/18 Page 32 of 41




          144.   Utility statements in Turtle Mountain generally list P.O. boxes as well, for the same

reason.

          145.   These categories of “supplemental” documentation of residential street addresses

are systematically unavailable to many Native Americans—and not just in Turtle Mountain, but

in all of North Dakota’s reservations.

          146.   The acceptable “supplemental” documentation are categories of documents that

must generally be mailed to be of any use. But to be delivered in the mail to Plaintiffs, they must

show the precise address—a P.O. Box—the State has deemed inadequate to prove residency.

          147.   The burden is particularly severe for those Native Americans who are either not

enrolled in a Tribe, or who are enrolled in Tribes from outside the State. There are many such

people, like Ms. Twinn, but because their circumstances preclude their access to documentation to

prove their residential address, they cannot obtain state-issued IDs (if such services are even

accessible), and they also cannot obtain tribal identification from a North Dakota tribe.

          148.   Moreover, for those unaware of or lacking a residential address, the requirement

that they obtain those addresses from their county’s 911 coordinator often means that in order to

vote, they must first interact with law enforcement. In Sioux County, the only 911 coordinator is

the Sheriff. The same is true in Mountrail. And for Spirit Lake, the 911 coordinator is located at

the Law Enforcement Center, which is surrounded by Corrections buildings, the Sheriff, and other

law enforcement.

          149.   For many people, particularly minorities and those suffering disparities in

socioeconomic status, encounters with law enforcement are intimidating and to be avoided. Many

states prohibit the presence of law enforcement at the polls. Requiring Native American voters to




                                                  32
      Case 1:18-cv-00222-DLH-CRH Document 1 Filed 10/30/18 Page 33 of 41




first come into contact with law enforcement, like in Sioux County, as a precondition to exercising

their right to vote causes a severe burden, with a serious chilling effect on the franchise.

        150.    And for those who do attempt to nonetheless interact with law enforcement to learn

of their 911 address, the bureaucratic tape can be difficult to navigate, with multiple pre-recorded

telephone messages and options, none of which reference 911 coordinators or obtaining an address.

        151.    Rolette County’s paper application for a 911 address is an illustrative example. It

asks residents to provide their home’s longitude and latitude; Township, Range, and Section; Block

Number and Lot Number; and, paradoxically, “[r]oad name providing property address.” How one

could know the latter, with no postage road name signage, is unclear.

        152.    Standing on its own, the residential address requirement poses a particular and

acutely severe burden for Native American voters. The severity of that burden has been magnified

by the failure of the State and counties to fulfill their roles in providing a basic governmental

services—correctly and uniformly assigning residential addresses for Native American voters.

Nevertheless, the State has chosen to make residential addresses the paramount determination for

the eligibility to vote.

        153.    The State may not condition the right to vote upon a Native American voter’s access

to a category of information only the government can provide and which the government has made

difficult or functionally impossible to obtain. Even if the elector can successfully navigate this

system, there is no guarantee the address that is issued will be correct or will be accepted.

  North Dakota’s interest in enforcing the residential address verification procedure against
               Native American voters living on or near reservations is low.

        154.    The state asserts that the residential address requirement advances the important

interests of ensuring that qualified electors vote in the correct precinct or receive the correct ballot,




                                                   33
         Case 1:18-cv-00222-DLH-CRH Document 1 Filed 10/30/18 Page 34 of 41




and preventing non-resident voters from voting in North Dakota simply by setting up a P.O. box

in the state. See Brakebill v. Jaeger, No. 1:16-cv-00008-DLH (D.N.D.), Dkt. 104 at 9.

           155.     Enforcing the residential address requirement against Native American voters who

reside on or near reservations does not advance the interest of preventing non-resident voters from

voting in North Dakota.

           156.    The state has rejected alternative methods of determining which ballot to provide a

voter, or which precinct the voter is entitled to vote in because those methods are self-

authenticating. See, e.g., Brakebill v. Jaeger, No. 1:16-cv-00008-DLH (D.N.D.), Dkt. 81 at 6-10.

           157.    On information and belief, obtaining a 911 address is a self-authenticating process.

When Mr. Lavendure obtained his 911 address, the 911 coordinator asked him to describe where

he lived based upon the BIA road numbers and landmarks. The 911 coordinator did not do anything

to verify that the address was actually where Mr. Lavendure lived. Similarly, when Ms. Riggs

obtained her 911 address, the 911 coordinator simply asked her what her neighbor’s street numbers

were.

           158.    North Dakota law provides that the DOT director may require “proof of residence”

to obtain a state ID card or driver’s license. N.D. Cent. Code § 39-06-03.1(3). The DOT website

currently provides a list of acceptable documents for proof of residence and states that “proof of

residence will be requested every time an address is changed.”8 As of December 2017, however,

it was possible to obtain a North Dakota driver license without providing any documentary proof

of residence. Ms. Riggs’ contemporaneous text message to her fiancé confirms this:




8
    https://www.dot.nd.gov/divisions/driverslicense/docs/proof-of-address-documents.pdf


                                                         34
      Case 1:18-cv-00222-DLH-CRH Document 1 Filed 10/30/18 Page 35 of 41




       159.    Requiring a voter to provide a form of identification listing a residential street

address that corresponds with a street name and house number in the 911 address system or the

GIS mapping system does not advance the interest in ensuring that voters vote in the correct

precinct or receive the correct ballot substantially more than any other self-authenticating method

of determining a voter’s precinct.

                                      CAUSES OF ACTION

       Count I:        Violations of the Fourteenth Amendment to the United States
                       Constitution (42 U.S.C. § 1983)

       160.    Plaintiffs repeat and reallege paragraphs 1-159 above.

       161.    “There is no right more basic in our democracy than the right to participate in

electing our political leaders.” McCutcheon v. FEC, 134 S. Ct. 1434, 1440-41 (2014). The Supreme

Court has recognized that “voting is of the most fundamental significance under our constitutional

structure” and the right to an effective vote is protected by the Equal Protection Clause of the

Fourteenth Amendment. See Burdick v. Takushi, 504 U.S. 428, 433-44 (1992). Indeed, the right to

vote is the “fundamental political right . . . preservative of all rights.” Reynolds v. Sims, 377 U.S.

533, 562 (1964) (quoting Yick Wo v. Hopkins, 118 U.S. 356, 370 (1886)).

       162.    When analyzing the constitutionality of a restriction on voting, the Court “must

weigh ‘the character and magnitude of the asserted injury to the rights protected by the First and

Fourteenth Amendments that the plaintiff seeks to vindicate’ against ‘the precise interests put




                                                 35
      Case 1:18-cv-00222-DLH-CRH Document 1 Filed 10/30/18 Page 36 of 41




forward by the State as justifications for the burden imposed by its rule,’ taking into consideration

‘the extent to which those interests make it necessary to burden the plaintiff’s rights.’” Burdick,

504 U.S. at 434 (quoting Anderson v. Celebrezze, 460 U.S. 780, 789 (1983)).

        163.    The Eighth Circuit gave Defendant Jaeger the opportunity to implement N.D. Cent.

Code § 16.1-01-(2)(b), (3)(b) in a manner that would not disenfranchise eligible North Dakotan

voters. He has failed to do so for many citizens living on North Dakota reservations.

        164.    Plaintiff Dion Jackson has already been denied access to an absentee ballot.

        165.    Despite having already obtained qualifying IDs with residential street addresses,

Plaintiffs Kara Longie, Leslie Peltier, and Clark Peltier face an imminent threat of being denied

the right to vote because the state considers their addresses “incorrect [or] not current.”

        166.    Plaintiff Kim Twinn is a lifelong resident of Fort Yates and a qualified voter.

However, Defendant has provided her no mechanism to obtain the necessary ID with residential

address to vote because she does not have any documentary proof of address or a means of

obtaining it.

        167.    Plaintiff Terry Yellow Fat has been assigned a 911 address by the coordinator that

does not represent “an actual fixed permanent dwelling, establishment, or any other abode to which

the individual returns when not called elsewhere for labor or other special or temporary purposes.”

N.D. Cent. Code § 16.1-01-04.2.

        168.    Plaintiff Spirit Tribe has identified over 100 members who still do not have a tribal

ID with a residential address that would enable them to vote despite expanding their hours, issuing

free IDs, and processing the same number of IDs in the last week that ordinarily are issued in six

months. Many of these members do not know their residential street addresses. Many may not

have 911 addresses assigned at all.




                                                 36
      Case 1:18-cv-00222-DLH-CRH Document 1 Filed 10/30/18 Page 37 of 41




        169.    Additional members may have addresses on their IDs that do not match the state’s

database. These members will likely have no idea that they will be turned away until they appear

at the polls. They will have three business days to “cure” this problem created by Defendant.

        170.    Defendant Jaeger’s implementation of N.D. Cent. Code § 16.1-01-04.1(2)(b),

(3)(b) threatens to deny hundreds if not thousands of North Dakota voters the opportunity to cast

a ballot.

        171.    Upon    information    and   belief,   these   failures   in   implementation    have

disproportionately impacted Native American eligible voters.

        172.    This mismanaged system imposes a severe burden on the right to vote; indeed, a

denial of the right to vote in many occasions.

        173.    The State has no legitimate interest in enforcing a law requiring accurate residential

street addresses on IDs where the addressing system itself has failed.

        174.    Nor can the State’s interest in determining the precinct of a voter by documentary

proof override an eligible voter’s right to cast a ballot when the State has not provided the voter

any way to obtain the necessary identification.

        175.    This is particularly so because Defendant’s stated interest in enforcing this law to

ensure voters cast a ballot in the correct precinct is weak in the affected areas given the lack of

clear, consistently applied, and accurate 911 addresses on reservations. Indeed, that interest would

be equally or better served in many cases by having a voter identify his or her residence on the

precinct map.

        176.    Defendant’s stated interest in using a system other than self-authentication to ensure

voters cast a ballot in the correct precinct cannot explain or justify Defendant’s implementation of

the 911 address assignment system for these voters. The 911 address assignment system itself




                                                  37
       Case 1:18-cv-00222-DLH-CRH Document 1 Filed 10/30/18 Page 38 of 41




depends on a voter’s self-authentication of where they currently reside. And yet it is more likely

to result in an inaccurate result than a voter’s self-identification of their residence on a precinct

map.

        177.   Defendant Jaeger’s implementation of this residential address requirement has

failed in practice for many voters on reservations and cannot survive Fourteenth Amendment

scrutiny as applied to them.

       Count II:       Violations of the First Amendment to the United States Constitution
(42 U.S.C. § 1983)

        178.   Plaintiffs repeat and reallege paragraphs 1-177.

        179.   Voting and participating in the election process is a form of speech and

expression. It is the ultimate form of political speech and association and is entitled to First

Amendment protection.

        180.   Defendant Jaeger’s implementation of the residential address requirement has

imposed severe—sometimes insurmountable—burdens on the right to vote for many voters on

reservations. These burdens violate the First Amendment.

                                      REQUESTED RELIEF

        WHEREFORE, Plaintiffs request that this Court:

        1.     Enter a declaratory judgment that N.D. Cent. Code § 16.1-01-04.1(2)(b), (3)(b)

violates the First and Fourteenth Amendments to the United States Constitution as applied to voters

residing in the counties in North Dakota that include territory within the exterior boundaries of an

Indian reservation, including but not limited to, Benson, Dunn, Eddy, McLean, Mercer, Mountrail,

Nelson, Ramsey, Richland, Rolette, Sargent, and Sioux counties who fall into the following

categories: (1) voters with IDs with residential addresses that the State considers “invalid”; (2)

voters with no access to an accurate residential address to place on a qualifying ID; (3) voters with



                                                  38
      Case 1:18-cv-00222-DLH-CRH Document 1 Filed 10/30/18 Page 39 of 41




no access to documentation of their residential address; (4) voters whose addresses are unassigned;

and (5) voters unable to determine their address and obtain a qualifying ID before Election Day.

        2.      Enter preliminary and permanent injunctions barring Defendant from enforcing

N.D. Cent. Code § 16.1-01-04.1 (2)(b), (3)(b) as to the voters described above;

        3.      In the alternative, enter preliminary and permanent injunctions barring Defendant

from enforcing N.D. Cent. Code § 16.1-01-04.1(2)(b), (3)(b) as to the voters described above and,

in lieu of that statute, allow voters to identify their residences on the precinct map to verify their

eligibility in the precinct;

        4.      Award Plaintiffs their costs and reasonable attorneys’ fees incurred in this action;

and

        5.      Grant such other relief the Court may deem just and proper.




                                                 39
Case 1:18-cv-00222-DLH-CRH Document 1 Filed 10/30/18 Page 40 of 41




 Respectfully submitted,

 /s/ Timothy Q. Purdon
 Timothy Q. Purdon (ND#05392)
 ROBINS KAPLAN LLP
 1207 West Divide Avenue
 Suite 200
 Bismarck, ND 58503
 T: (701) 255-3000
 F: (612) 339-4181
 TPurdon@RobinsKaplan.com

 Matthew Campbell,
 NM Bar No. 138207, CO Bar No. 40808
 NATIVE AMERICAN RIGHTS FUND
 1506 Broadway
 Boulder, Colorado 80302
 Phone: (303) 447-8760
 mcampbell@narf.org

 Jacqueline De León, CA Bar No. 288192, DC Bar No. 40808
 NATIVE AMERICAN RIGHTS FUND
 1506 Broadway
 Boulder, Colorado 80302
 jdeleon@narf.org

 Mark P. Gaber *
 Danielle M. Lang *
 Molly Danahy *
    Licensed to practice in N.Y. only; supervision by Mark P. Gaber, a member of
    the D.C. Bar.
 CAMPAIGN LEGAL CENTER
 1411 K Street NW, Suite 1400
 Washington, DC 20005
 (202) 736-2200

 Joseph M. Sellers, Bar No. 318410 *
 COHEN MILSTEIN SELLERS & TOLL PLLC
 1100 New York Avenue, N.W.
 Suite 500, East Tower
 Washington, DC 20005
 Telephone: (202) 408-4600
 Facsimile: (202) 408-4699
 JSellers@cohenmilstein.com

 Counsel for Plaintiffs



                                      40
Case 1:18-cv-00222-DLH-CRH Document 1 Filed 10/30/18 Page 41 of 41




 * — Motions for admission pro hac vice forthcoming

 Dated: October 30, 2018___




                                      41
